OPINION — AG — ** LONGEVITY PAY — CALCULATION — SERVICE ** THE PROVISION OF 74 Ohio St. 805.2 [74-805.2](H) WHICH PROVIDES THAT PERIODS OF NONPAID LEAVE STATUS IN EXCESS OF THIRTY(30) DAYS SHALL NOT BE USED IN CALCULATING MONTHS OF SERVICE FOR LONGEVITY PAY PURPOSES, IS APPLICABLE TO A STATE EMPLOYEE WHO IS ON NONPAID LEAVE STATUS OR ON LEAVE OF ABSENCE WITHOUT PAY DUE TO AN INJURY ON THE JOB AND WHO IS RECEIVING WORKER'S COMPENSATION BENEFITS. (LONGEVITY PAY BENEFITS, SALARY, CONTINUOUS EMPLOYMENT, INJURY, LEAVE OF ABSENCE) CITE: 74 Ohio St. 805.2 [74-805.2](H) (TOMILOU GENTRY LIDDELL)